Case 5:17-cv-00548-CBM-RAO Document 382 Filed 10/09/18 Page 1 of 2 Page ID #:16611




      1   Joseph R. Re (CA SBN 134,479)
          joe.re@knobbe.com
      2   Steven J. Nataupsky (CA SBN 155913)
          steven.nataupsky@knobbe.com
      3   Lynda J. Zadra-Symes (CA SBN 156511)
          lynda.zadrasymes@knobbe.com
      4   Marko R. Zoretic (CA SBN 233,952)
          marko.zoretic@knobbe.com
      5   Jason A. Champion (CA SBN 259207)
          jason.champion@knobbe.com
      6   KNOBBE, MARTENS, OLSON & BEAR, LLP
          2040 Main Street, Fourteenth Floor
      7   Irvine, CA 92614
          Phone: (949) 760-0404
      8   Facsimile: (949) 760-9502
      9   Brian C. Horne (SBN 205621)
          brian.horne@knobbe.com
    10    KNOBBE, MARTENS, OLSON & BEAR, LLP
          1925 Century Park East, Suite 600
    11    Los Angeles, CA 90067
          Telephone: (310) 551-3450
    12    Facsimile: (310) 601-1263
    13    Attorneys for Plaintiff
          MONSTER ENERGY COMPANY
    14
    15
                        IN THE UNITED STATES DISTRICT COURT
    16
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    17
    18
          MONSTER ENERGY COMPANY, a        )     Case No. 5:17-CV-00548-CBM-RAO
    19    Delaware corporation,            )
                                           )     PLAINTIFF’S PROPOSED
    20                Plaintiff,           )     STATEMENT OF THE CASE
                                           )
    21         v.                          )
                                           )     Trial:
    22    INTEGRATED SUPPLY NETWORK, ))          Date: October 30, 2018
          LLC, a Florida limited liability )     Time: 8:00 a.m.
    23    company,                         )     Ctrm: 8B
    24                                     )
          Defendant.                       )     Hon. Consuelo B. Marshall
    25                                     )
                                           )
          AND RELATED COUNTERCLAIMS. )
    26
                                           )
    27
    28
Case 5:17-cv-00548-CBM-RAO Document 382 Filed 10/09/18 Page 2 of 2 Page ID #:16612




      1          Pursuant to this Court’s September 10, 2018 Order Granting Stipulation
      2   to Continue Trial (Dkt. 355), Plaintiff Monster Energy Company hereby submits
      3   this Proposed Statement of the Case. The parties were unable to agree on a
      4   Joint Statement of the Case.
      5                                     Statement of the Case
      6          This is a trademark and trade dress case. This means the plaintiff is
      7   claiming legal rights in trademarks, such as Monster, Monster Energy, and
      8   Unleash the Beast. The plaintiff is also claiming legal rights in a trade dress,
      9   which includes the word Monster with the colors green and black. The plaintiff
    10    claims the defendant has violated plaintiff’s rights in those trademarks and trade
    11    dress. More specifically, the plaintiff claims that the defendant is selling its
    12    products in a manner likely to cause confusion among ordinary consumers as to
    13    the origin or affiliation of those products.
    14           In other words, one issue to be decided is whether the way defendant’s
    15    products are being displayed or sold is likely to cause confusion among
    16    consumers.
    17           The defendant denies the plaintiff’s claims and asserts that their products
    18    are not being sold in a manner likely to cause confusion as to the origin or
    19    affiliation of its products.
    20                                    KNOBBE, MARTENS, OLSON & BEAR, LLP
    21
    22    Dated: October 9, 2018          By: /s/ Joseph R. Re
                                              Joseph R. Re
    23                                        Steven J. Nataupsky
    24                                        Lynda J. Zadra-Symes
                                              Brian C. Horne
    25                                        Marko R. Zoretic
    26                                        Jason A. Champion

    27                                    Attorneys for Plaintiff,
    28                                    MONSTER ENERGY COMPANY

                                                   -1-
